

117 HR 4394 IH: Clean Energy Protection Act
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4394IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Nunes (for himself, Mr. McCarthy, Mr. Calvert, Mr. LaMalfa, Mr. Garcia of California, Mr. Valadao, Mr. Obernolte, Mr. McClintock, Mr. Issa, Mrs. Steel, and Mrs. Kim of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure the continued operation of the Diablo Canyon power plant, and for other purposes.1.Short titleThis Act may be cited as the Clean Energy Protection Act.2.FindingsCongress finds the following:(1)Between 2010 and 2020, California’s electricity prices jumped by 39.5 percent, which was the biggest increase of any State in the United States.(2)In 2020, electricity prices increased by 7.5 percent in California, and electricity prices were the third highest in the continental United States.(3)Higher electricity prices affect the poor the most, including those who are aging, ill, and on fixed incomes.(4)More than 800,000 homes and businesses in California lost power in August 2020.(5)One third of California’s energy is imported from other States, and such States may choose to serve their own citizens first as was the case in 2020, leaving Californians in the dark.(6)State regulators in 2013 closed the San Onofre nuclear power plant that supplied electricity to 1.4 million households.(7)Following the closure of the San Onofre nuclear power plant, CO2 from California-based electricity greenhouse gas generation started increasing.(8)In 2018, former California Governor Jerry Brown issued Executive Order B–55–18, mandating that California achieve carbon neutrality no later than 2045.(9)In 2018, California regulators approved the request to shut down both of Diablo Canyon’s nuclear reactors, totaling 2,240 megawatts, when their operating licenses expire in 2024 and 2025. California regulators also made a commitment to prevent an increase in global warming emissions due to Diablo Canyon’s closure, which was codified into law by the State legislature in 2018.(10)Diablo Canyon produces about 18,000 gigawatt-hours of electricity annually, which accounts for nearly 10 percent of California’s electric generation.(11)Based on the California Association of Independent Operators modeling assessment of the California Public Utilities Commission’s 38 million metric ton greenhouse gas target portfolio, the 2025 closure of Diablo Canyon power plant would contribute to a significant resource deficiency totaling 3,493 megawatts in effective capacity in 2026.(12)Nuclear energy generates nearly 20 percent of the electricity in the United States, providing more than 50 percent of the carbon-free electricity in the United States.(13)A report by the Brattle Group found that the nuclear energy industry annually avoids more than 471 million metric tons of carbon emissions, which amounts to over $24 billion in annual savings.(14)The closure of Diablo Canyon power plant comes at the very time when solar panel prices have already increased 18 percent this year, after years of falling prices.(15)California’s plans to electrify vehicles could raise demand for electricity by 25 percent.3.Continued operation of Diablo Canyon power plant(a)State permitsNotwithstanding any other provision of law, California shall issue any permits, licenses, or other authorizations to the owner or operator of the Diablo Canyon power plant that are necessary for the continued operation of the plant.(b)Federal licensingNotwithstanding any other provision of law, the Nuclear Regulatory Commission shall issue to the owner or operator of the Diablo Canyon power plant a license to expand the plant’s generating capacity by 8,000 megawatts.